In an action to recover damages for personal injuries, the defendant Rollins appeals from a judgment of the Supreme Court, Westchester County, entered December 16, 1959, after a jury trial, on a verdict in favor of plaintiff and against said defendant. Judgment reversed on the facts, action severed as to defendant Rollins, and new trial granted as to said defendant, with costs to abide the event, on the ground that the jury’s verdict is against the weight of the credible evidence. Nolan, P. J., Beldock. Kleinfeld, Christ and Pette, JJ., concur.